EXHIBIT 99.1 News Release Contact: Thomas Lyles Chief Executive Officer and President 875 Lowcountry Blvd Mount Pleasant, SC 29464 (843) 388-8433 Tidelands Bancshares Announces Quarterly Results Tidelands Bancshares, Inc., the holding company for Tidelands Bank, announced that the net loss for the quarter ended June 30, 2013 was $756,294 and net loss available to common shareholders was $1,129,069 after the dividend accrual for preferred shares.In comparison, the net loss for the quarter ended June 30, 2012 was $150,204 and net loss attributable to common shareholders was $389,976.For the six months ended June 30, 2013, the net loss available to common shareholders was $1,914,125 as compared to the net loss of $366,290 for the same period of 2012.Asset quality showed improvement during the first half of the year as evidenced by net loan charge-offs of $529,000 for 2013 as compared to $3.6 million for 2012.Total assets stood at $504.9 million at June 30, 2013, down from $526.7 million at December 31, 2012.Deposits were $449.5 million at June 30, 2013 compared to $450.9 million at year end 2012. About Tidelands Bancshares, Inc. Tidelands Bancshares, Inc., headquartered in Mt. Pleasant, SC, operates as a bank holding company of Tidelands Bank. Tidelands Bank is a local community bank focused on serving individuals, families, entrepreneurs, and small businesses in the South Carolina Lowcountry, with 7 locations serving Charleston, Dorchester, Berkeley, Horry, and Beaufort counties. Tidelands Bank offers mortgages, construction loans, deposit products, internet banking, 24 hour telephone banking, and ATM service, and takes great pride in providing the custom banking solutions and services necessary to meet customer needs. Traded on the NASDAQ pink sheets market as TDBK.PK, Tidelands can also be found on the web at www.tidelandsbank.com. For more information regarding the matters described in this press release, please refer to Tidelands Bancshares, Inc.’s filings, including on Form 10-K, with the Securities and Exchange Commission at www.sec.gov. Forward Looking Statements Certain statements in this news release contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, such as statements relating to future plans, expectations and benefits of the strategic plan, and are thus prospective. Such forward-looking statements are subject to risks, uncertainties, and other factors, such as a downturn in the economy, greater than expected noninterest expenses, volatile credit and financial markets, potential deterioration in real estate values, and regulatory changes and excessive loan losses, which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by our company or any person that future events, plans, or expectations contemplated by our company will be achieved. We undertake no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events, or otherwise. -Financial Tables Follow- SUMMARY CONSOLIDATED FINANCIAL DATA Our summary consolidated financial data as of December 31, 2012 is audited. Our summary consolidated financial data as of June 30, 2013 and for the three and six months ended June 30, 2013 and 2012 are unaudited but, in the opinion of our management, contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly our financial position and results of operations for such periods in accordance with generally accepted accounting principles. Item 1. Financial Statements Tidelands Bancshares, Inc. and Subsidiary Consolidated Balance Sheets June 30, December 31, Assets: (Unaudited) (Audited) Cash and cash equivalents: Cash and due from banks $ $ Interest bearing balances Total cash and cash equivalents Securities available-for-sale Nonmarketable equity securities Total securities 85,313,421 Mortgage loans held for sale Loans receivable Less allowance for loan losses Loans, net 333,001,182 Premises, furniture and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned Other assets Total assets $ $ Liabilities: Deposits: Noninterest-bearing transaction accounts $ $ Interest-bearing transaction accounts Savings and money market accounts Time deposits $100,000 and over Other time deposits Total deposits 450,894,029 Securities sold under agreements to repurchase Advances from Federal Home Loan Bank Junior subordinated debentures ESOP borrowings Accrued interest payable Other liabilities Total liabilities 516,490,649 Shareholders’ equity: Preferred stock, $.01 par value and liquidation value per share of $1,000, 10,000,000 shares authorized, 14,448 issued and outstanding at June 30, 2013 and December 31, 2012 Common stock, $.01 par value, 75,000,000 shares authorized; 4,277,176 shares issued and outstanding at June 30, 2013 and December 31, 2012 Common stock-warrant, 571,821 shares outstanding at June 30, 2013 and December 31, 2012 Unearned ESOP shares ) ) Capital surplus Retained deficit ) ) Accumulated other comprehensive (loss) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Tidelands Bancshares, Inc. and Subsidiary Consolidated Statements of Operations and Comprehensive Income (Loss) For the six and three months ended June 30, 2013 and 2012 (Unaudited) Six Months Ended Three Months Ended June 30, June 30, Interest income: Loans, including fees $ Securities available for sale, taxable Interest bearing deposits Other interest income — Total interest income Interest expense: Time deposits $100,000 and over Other deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income afterprovision for loan losses Noninterest income: Service charges on deposit accounts Residential mortgage origination income Gain (loss) on sale of securities available-for-sale ) ) Other service fees and commissions Increase in cash surrender value of BOLI Loss on extinguishment of debt ) — — — Other Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Furniture and equipment Other real estate owned expense Other operating Total noninterest expense Income (loss) before income taxes ) ) ) Income tax benefit — Net income (loss) Accretion of preferred stock to redemption value Preferred dividends accrued Net loss available to common shareholders $ ) $ ) $ ) $ ) Other Comprehensive Income (loss): Unrealized gain (loss) on securities available for sale ) ) Reclassification adjustment for realized gain (loss) on securities ) ) Tax effect ) ) Total other comprehensive income (loss) ) ) Comprehensive income (loss) $ ) $ $ ) $ Loss per common share: Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic $ Diluted $ $ $ $
